
	
		I
		112th CONGRESS
		2d Session
		H. R. 3839
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2012
			Mr. Carney (for
			 himself and Mr. Bucshon) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To address critical drug shortages.
	
	
		1.Short titleThis Act may be cited as the
			 Drug Shortage Prevention Act of
			 2012.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Actions by Food and Drug Administration To Address
				Critical Drug Shortages.
				Sec. 4. Actions by Attorney General To Address Critical Drug
				Shortages.
			
		3.Actions by Food
			 and Drug Administration To Address Critical Drug ShortagesChapter V of the Federal Food, Drug, and
			 Cosmetic Act is amended by inserting after section 506C (21 U.S.C. 356c) the
			 following:
			
				506D.Addressing
				critical drug shortages
					(a)DefinitionsIn this section:
						(1)The term
				biological product has the meaning given to such term in section
				351(i) of the Public Health Service Act.
						(2)The term critical drug has the
				meaning given to such term by the Secretary pursuant to subsection
				(b)(2).
						(3)The term critical drug
				shortage has the meaning given to such term by the Secretary pursuant to
				subsection (c)(2).
						(4)The term
				relevant stakeholders includes—
							(A)with respect to
				drugs and biological products, manufacturers, distributors, and group
				purchasing organizations; and
							(B)health care
				providers.
							(b)National
				Critical Drug List
						(1)ListThe
				Secretary shall—
							(A)not later than 180
				days after the date of the enactment of this section, establish a list
				identifying each critical drug;
							(B)promptly remove
				any drug or biological product from such list if the drug or biological product
				no longer meets the definition of a critical drug established pursuant to
				paragraph (2);
							(C)consider for
				inclusion in such list—
								(i)each drug and
				biological product that is—
									(I)approved or
				licensed under section 505 of this Act or section 351 of the Public Health
				Service Act; or
									(II)otherwise
				marketed pursuant to regulation by the Food and Drug Administration; and
									(ii)each such drug or
				biological product for which a new indication is approved;
								(D)include in such
				list, with respect to each listed critical drug, information concerning the
				number and identity of the manufacturers of such drug;
							(E)make such list
				publicly available; and
							(F)review and update
				such list semiannually.
							(2)DefinitionNot later than 90 days after the date of
				the enactment of this section, the Secretary shall define the term
				critical drug for purposes of this section. In defining such term,
				the Secretary shall—
							(A)solicit input from
				relevant stakeholders through a public hearing or an opportunity to provide
				written comments;
							(B)take into account
				the medical necessity of a drug or biological product and exclude any drug or
				biological product that is not medically necessary; and
							(C)take into account
				the vulnerability of a drug or biological product to shortage, including
				because of the number of manufacturers and sources of active ingredients
				involved.
							(3)Request for
				removal
							(A)In
				generalThe manufacturer of a drug or biological product on the
				list established under paragraph (1) may request that the Secretary remove the
				drug or biological product from the list on the basis that the drug or
				biological product does not satisfy the definition of a critical drug.
							(B)Action by the
				SecretaryNot later than 45 days after receipt of such a request,
				the Secretary shall review the determination that the drug or biological
				product is a critical drug and—
								(i)remove the drug or
				biological product from the list established under paragraph (1) if the
				Secretary determines that the drug is not a critical drug; or
								(ii)provide to the
				manufacturer submitting such request an explanation of why the drug or
				biological product was properly determined to be a critical drug.
								(c)National
				critical drug shortage list
						(1)ListThe
				Secretary shall—
							(A)not later than 1
				year after the date of the enactment of this section, establish and make
				publicly available a list identifying each critical drug that is in a critical
				drug shortage; and
							(B)not less than monthly, review and, as
				appropriate, update such list.
							(2)DefinitionNot
				later than 180 days after the date of the enactment of this section, the
				Secretary shall define the term critical drug shortage for
				purposes of this section. In defining such term, the Secretary shall—
							(A)solicit input from
				relevant stakeholders through a public hearing or an opportunity to provide
				written comments; and
							(B)limit the
				definition to actual shortages in the United States of critical drugs.
							(3)ContentsThe
				list established under paragraph (1) shall, with respect to each listed
				critical drug shortage, include at a minimum access to the following
				information:
							(A)Indication of the
				severity of the shortage.
							(B)Each reason for
				the shortage.
							(C)An estimated date
				by which the critical drug involved will begin reaching providers in quantities
				sufficient to meet demand.
							(D)Identification of
				alternate therapies.
							(E)Identification of
				specific regions of the country particularly affected or specifically not
				affected by the shortage.
							(4)Request for
				removal
							(A)In
				generalThe manufacturer of a critical drug included on the list
				established under paragraph (1) may request that the Secretary remove the
				critical drug from the list on the basis that the drug is not in a critical
				drug shortage.
							(B)Action by the
				secretaryNot later than 45 days after receipt of such a request,
				the Secretary shall review the determination that a critical drug shortage
				exists and—
								(i)remove the critical drug from the list if
				the Secretary determines that the drug is not in a critical drug shortage;
				or
								(ii)provide to the manufacturer submitting such
				request an explanation of why the critical drug was properly determined to be
				in a critical drug shortage.
								(d)Supply chain
				communication infrastructure
						(1)Notifications to
				public
							(A)In
				generalThe Secretary shall establish and implement a proactive
				system for giving notice to the public concerning additions and other
				modifications to the list under subsection (c)(1) regarding critical drug
				shortages.
							(B)System
				requirementsThe system under subparagraph (A) shall provide such
				notices—
								(i)to any member of the public on an opt-in
				basis; and
								(ii)in written form
				comprehensible to a lay reader.
								(C)Initial
				implementationThe Secretary shall begin implementation of the
				system under subparagraph (A) not later than 1 year after the date of the
				enactment of this section.
							(2)Notifications to
				manufacturers and distributors
							(A)In
				generalThe Secretary shall establish and implement a system for
				giving notice of any imminent critical drug shortage to—
								(i)any manufacturer
				of the critical drug registered under section 510;
								(ii)any manufacturer
				so registered with capacity to manufacture the critical drug or an alternate
				therapy to the critical drug; and
								(iii)subject to subparagraph (B) and at the
				Secretary’s discretion, any wholesale distributor of the critical drug that has
				a contractual relationship with—
									(I)the manufacturer
				of the critical drug; or
									(II)an authorized
				distributor of record (as such term is defined in section 503(e)(3)) of the
				critical drug.
									(B)Wholesale
				distributors participating in unlawful activitiesIf the Attorney
				General determines that a wholesale distributor of a critical drug is
				participating in stockpiling, price gouging, or other unlawful activities
				related to the distribution of a critical drug, the Secretary shall withhold
				any notification that would otherwise be made to the distributor under
				subparagraph (A) with respect to the critical drug until the Attorney General
				determines that the distributor is no longer participating in such
				activities.
							(C)Initial
				implementationThe Secretary
				shall begin implementation of the system under subparagraph (A) not later than
				180 days after the date of the enactment of this section.
							(3)Notifications to
				Attorney GeneralThe Secretary shall—
							(A)give notice to the
				Attorney General of any critical drug shortage listed under subsection (c);
				and
							(B)provide such
				information to the Attorney General as may be necessary to determine the extent
				to which it is appropriate to increase one or more production quotas under
				section 306(h) of the Controlled Substances Act in order to address such
				shortage.
							(e)Study on
				feasibility of national contingency plan
						(1)StudyThe Secretary shall conduct a study on the
				feasibility of creating a national contingency plan addressing critical drug
				shortages, including with respect to—
							(A)the creation of a Federal stockpile of
				critical drugs for the purpose of responding to potential critical drug
				shortages; or
							(B)the expansion of
				an existing Federal stockpile of drugs to include critical drugs for such
				purpose.
							(2)ConsultationIn
				conducting the study under paragraph (1), the Secretary shall consult with
				relevant stakeholders.
						(3)ReportNot
				later than 1 year after the date of the enactment of this Act, the Secretary
				shall complete the study required by paragraph (1) and submit to the Congress a
				report on the results of such study.
						(f)Approval of
				drugs
						(1)Expedited
				reviewThe Secretary shall expedite the review of—
							(A)any application
				seeking approval of a critical drug under subsection (c) or (j) of section 505
				of this Act or licensing of a critical drug under section 351 of the Public
				Health Service Act; and
							(B)any request by the
				sponsor of a critical drug to approve—
								(i)a
				change to the manufacturing process for a critical drug, including any change
				in the facilities used for such process; or
								(ii)an alternate
				supplier of any active ingredient in a critical drug.
								(2)No delay of
				other applicationsIn expediting the review of applications and
				requests under paragraph (1), the Secretary shall not unnecessarily delay the
				review of applications and requests for drugs and biological products that are
				not critical drugs.
						(3)Establishment of
				procedures and timeframesNot later than 90 days after the date
				of the enactment of this section, the Secretary, with input from relevant
				stakeholders, shall establish procedures and timeframes for providing expedited
				review under paragraph (1).
						(g)Improved
				regulationThe Secretary
				shall review and improve the process for regulating critical drugs so as
				to—
						(1)ensure that, at
				each stage of such process, the status of such drugs as critical drugs is taken
				into consideration;
						(2)improve
				communications between the offices and officials of the Food and Drug
				Administration responsible for approving and regulating critical drugs and the
				offices and officials of the Food and Drug Administration responsible for
				identifying and addressing critical drug shortages; and
						(3)ensure that any
				new regulatory concern about a critical drug identified by Food and Drug
				Administration personnel is communicated—
							(A)within 1 business
				day to the office of the Food and Drug Administration responsible for
				identifying and addressing critical drug shortages; and
							(B)within 5 business
				days to the manufacturer of the critical drug.
							(h)Confidentiality
						(1)In
				generalExcept as described in paragraph (2), in carrying out
				this section, the Secretary shall not disclose—
							(A)any trade secret
				or other matter that is referred to in section 1905 of title 18 of the United
				States Code, or
							(B)any trade secret
				or other commercial or financial information that is exempt from disclosure
				under section 552(b)(4) of title 5 of the United States Code.
							(2)Disclosure to
				Federal officers and employeesThe Secretary may disclose such
				matter or information to an officer or employee of the Federal Government, but
				only if—
							(A)such disclosure is
				for the purpose of carrying out this section or section 306(h) of the
				Controlled Substances Act; and
							(B)any further disclosure of such matter or
				information by the officer and employee is restricted to the same extent as
				disclosure of such matter or information by the Secretary.
							(i)Sense of
				Congress regarding increase in personnelIt is the sense of the Congress that the
				Food and Drug Administration should increase the number of personnel
				responsible for identifying and addressing critical drug
				shortages.
					.
		4.Actions by
			 Attorney General To Address Critical Drug ShortagesSection 306 of the Controlled Substances Act
			 (21 U.S.C. 826) is amended by adding at the end the following:
			
				(h)If the Secretary of Health and Human
				Services lists a critical drug shortage under section 506D(c) of the Federal
				Food, Drug, and Cosmetic Act, and the drug involved or any ingredient therein
				is a controlled substance subject to a quota under this section, then the
				Attorney General shall increase such quota to the extent determined by the
				Attorney General, in consultation with the Secretary of Health and Human
				Services, to be appropriate to address the critical drug
				shortage.
				.
		
